In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00028-CR



         ROGER DALE GAMMONS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1423874




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                               MEMORANDUM OPINION
       In Hopkins County, Texas, Roger Dale Gammons was indicted on two counts of possession

of more than four grams but less than 200 grams of a controlled substance and one count of

tampering with physical evidence. Gammons entered an open plea of guilty to the charges and

pled “true” to the two prior felony enhancements alleged by the State. After a hearing on

punishment, the trial court sentenced him to life in prison for each of the three charges, with the

sentences to run concurrently. Gammons was convicted as an habitual felon under Section

12.42(d) of the Texas Penal Code due to two prior non-State-jail-felony convictions in Kaufman

and Van Zandt Counties. See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014).

       Gammons has filed a single brief in which he raises issues common to all of his appeals.

Here, Gammons appeals from his conviction on the second count of possession of more than four

grams but less than 200 grams of a controlled substance. He contends (1) that his guilty plea was

not voluntary because he was incompletely admonished regarding eligibility for community

supervision; (2) that the trial judge erred by failing to recuse himself when he had personal

knowledge of disputed facts relating to the enhancement paragraph(s); and (3) that the trial judge

erred by failing to recuse himself after having previously served as Gammons’ counsel in related

criminal proceedings.

       We addressed these issues in detail in our opinion of this date on Gammons’ appeal in

cause number 06-15-00026-CR. For the reasons stated there, we likewise conclude that error has

not been shown in this case.




                                                2
      We affirm the trial court’s judgment.




                                              Ralph K. Burgess
                                              Justice

Date Submitted:      July 8, 2015
Date Decided:        August 11, 2015

Do Not Publish




                                                3